FILED
                                                                                    03/24/2021
                                                                                    03/25/2021
                                                                               Bowen Greenwood
                                                                               CLERK OF THE SUPREME COURT
                                                                                    STATE OF MONTANA

                                                                               Case Number: DA 21-0111
                                                                                               21-0095




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                           Case No. DA-21-0095


JADA KU,

                   Plaintiff and Appellant,

      vs.

GREAT FALLS PUBLIC SCHOOLS,

               Defendant and Appellee.
__________________________________________________________________

                             NOTICE
__________________________________________________________________

      On March 22, 2021, attorney J. David Slovak was appointed by this Court as

a Mediator in the above-captioned matter. After preliminary review, I must decline

the appointment due to a conflict of interest, in accordance with Rule 7, M.R.App.P.

Please accept this Notice and appoint another Mediator.

      DATED this 24th day of March, 2021.


                                               /s/ J. David Slovak
                                              J. David Slovak
                                CERTIFICATE OF SERVICE


I, J. David Slovak, hereby certify that I have served true and accurate copies of the foregoing
Notice - Other to the following on 03-24-2021:


Jean Elizabeth Faure (Attorney)
P.O. Box 2466
1314 Central Avenue
Great Falls MT 59403
Representing: Great Falls Public Schools
Service Method: eService

Jada Ku (Appellant)
300 56th Street South
Great Falls MT 59405
Service Method: Conventional




                                Electronically signed by Dawnell Komac on behalf of J. David Slovak
                                                                                Dated: 03-24-2021